                             IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  STATESVILLE DIVISION
                              DOCKET NO. 5:19-cr-22-MOC-DSC

 UNITED STATES OF AMERICA,                        )
                                                  )
         v.                                       )               JOHN D. GRAY’S
                                                  )              SECOND AMENDED
 JOHN D. GRAY, et al.                             )                EXHIBIT LIST
                                                  )
                 Defendants.                      )
                                                  )

       Defendant John Gray hereby identifies the following amended list of exhibits that may be

offered during the trial in this matter. Mr. Gray reserves the right to offer any exhibits identified

on the exhibit lists of the Government and other Defendants and to supplement this exhibit list as

necessary at trial.

                                                                                            Admit.
 No.     Doc. Date                 Description                      Bates No.      ID By
                                                                                             By
        02/09/2018      Feb. 9, 2018 Phone Call between       USA-00000153
                        John Gray and Mike Causey.
        02/24/2018      Feb. 24, 2018 Phone Call between      USA-00000159
                        John Gray and Mike Causey.
        02/26/2018      Feb. 26, 2018 Phone Call between      USA-00000165
                        John Gray and Mike Causey.
        03/01/2018      Mar. 1, 2018 Phone Call between       USA-00000178
                        John Gray and Mike Causey.
        10/03/2018      FBI 302 entered Oct. 3, 2018,         USA-00213185
                        regarding John Gray interview
                        conducted by S/A Eric Davis and
                        Michael Scherger on Aug. 28, 2018.
                        Chart summarizing campaign            N/A
                        contributions made by Jacqueline
                        Obusek to the Mike Causey
                        Campaign, June 2018–Dec. 2019,
                        based on information available on
                        the North Carolina State Board of
                        Elections website.
        02/15/2018      Feb. 15, 2018 Audio Recording         USA-00000157
        02/28/2018      Feb. 28, 2018 Audio Recording         USA-00000170
        05/29/2018      May 29, 2018 Video Recording          N/A


                                     -1-
       Case 5:19-cr-00022-MOC-DSC Document 165 Filed 02/20/20 Page 1 of 4
                                                                                       Admit.
No.     Doc. Date                Description                       Bates No.   ID By
                                                                                        By
       01/27/2018   Jan. 27, 2018 Audio Recording            USA-00000136
       08/28/2017   Fornshell email                          USA-00179716
       03/12/2019   CHS Reporting Document                   USA-00213881
       01/16/2018   Scherger email                           USA-00214320
       08/30/2018   Woodhouse email                          USA-02143145
                    FBI Memo                                 USA-02238002
       N/A          Chart summarizing campaign               N/A
                    contributions made by Michelle
                    Osborne to the Mike Causey
                    Campaign, Aug. 2012 – Dec. 2019,
                    based on information available on
                    the North Carolina State Board of
                    Elections website.
       01/30/2018   Jan. 30, 2018 Audio Recording            USA-00000140
       03/05/2018   Mar. 5, 2018 Audio Recording             USA-00000180
       03/11/2018   Mar. 11, 2018 Audio Recording            USA-00000213
       05/16/2018   May 16, 2018 Audio Recording             USA-00000088
       03/19/2019   FD-302 for Judith Reynolds               USA-00818570
       11/21/2017   Text messages                            USA-00196723
       11/21/2017   Text messages                            USA-00196723
       11/21/2017   Text messages                            USA-00196723
       11/21/2017   Text messages                            USA-00196723
       11/22/2017   Text messages                            USA-00196723
       11/22/2017   Text messages                            USA-00196723
       11/22/2017   Text messages                            USA-00196723
       08/08/2018   Text messages                            USA-00196723
       N/A          Any and all documents necessary
                    for rebuttal or impeachment of a
                    witness
       N/A          Any and all documents identified by
                    the government or Defendants as an
                    exhibit they intend to use at trial or
                    introduced by the government or
                    Defendants at trial
       03/05/2018   Mar. 5, 2018 Video Recording             N/A




                                    -2-
      Case 5:19-cr-00022-MOC-DSC Document 165 Filed 02/20/20 Page 2 of 4
 Respectfully submitted this 20th day of February, 2020.


                                             /s/ Jack M. Knight__________
                                             Jack M. Knight
                                             N.C. Bar No. 21145
                                             Winston & Strawn LLP
                                             300 S. Tryon Street, 16th Floor
                                             Charlotte, NC 28202
                                             (704) 350-7700
                                             jknight@winston.com

                                             John H. Cobb
                                             N.C. Bar No. 17052
                                             jcobb@winston.com

                                             Patrick A. Doerr
                                             N.C. Bar No. 50673
                                             pdoerr@winston.com

                                             Attorneys for Defendant John D. Gray




                              -3-
Case 5:19-cr-00022-MOC-DSC Document 165 Filed 02/20/20 Page 3 of 4
                                 CERTIFICATE OF SERVICE

       I, Jack M. Knight, hereby certify that a true copy of the of the foregoing John D. Gray’s

Second Amended Exhibit List was served upon counsel of record with the Clerk of the Court

using the electronic notification of such filing to the following:


       William Stetzer
       Dana Washington
       U.S. Attorney’s Office for the Western District of North Carolina
       227 W. Trade Street
       Suite 1650
       Charlotte, NC 28202
       (704) 344-6222
       dana.washington@usdoj.gov
       william.stetzer@usdoj.gov


       James Mann
       U.S. Department of Justice, Criminal Division
       Public Integrity Section
       (202) 305-4763
       james.mann@crm.usdoj.gov



       This 20th day of February, 2020.


                                                       /s/ Jack M. Knight__________
                                                       Jack M. Knight
                                                       N.C. Bar No. 21145
                                                       Winston & Strawn LLP
                                                       300 S. Tryon Street, 16th Floor
                                                       Charlotte, NC 28202
                                                       (704) 350-7700
                                                       jknight@winston.com

                                                       Attorney for Defendant John D. Gray




                                    -4-
      Case 5:19-cr-00022-MOC-DSC Document 165 Filed 02/20/20 Page 4 of 4
